Citation Nr: 0316749	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  01-05 425A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Clarence F. Rhea, Esquire


WITNESSES AT HEARING ON APPEAL

The appellant and her son




ATTORNEY FOR THE BOARD

K. Y. McLeod, Associate Counsel


INTRODUCTION

The veteran had active service from January 1940 to March 
1945.  In January 1996 the veteran died.  The appellant is 
his widow.  

In a rating decision dated in March 1996 the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, denied the appellant's claim of entitlement to 
service connection for the cause of the veteran's death.  The 
appellant was notified of the RO's decision, and she timely 
perfected an appeal to the Board of Veterans' Appeals 
(Board), which issued a decision in June 1998 that the 
appellant had not presented a well-grounded claim of service 
connection for the cause of the veteran's death.  Decisions 
of the Board are final as of the date stamped on the face of 
the decision.  38 C.F.R. § 20.1100 (2002).  A finally 
adjudicated claim may be reopened only by submitting new and 
material evidence.  38 C.F.R. § 3.156 (2002).  

This matter is currently on appeal to the Board from a 
November 2000 rating decision of the RO, which determined 
that the appellant had not submitted new and material 
evidence to reopen her claim of entitlement to service 
connection for the cause of the veteran's death.  The 
appellant filed a timely notice of disagreement and the RO 
provided a statement of the case (SOC).  In June 2001 the 
appellant perfected her appeal, and the issue was 
subsequently certified to the Board.  


In a decision dated in October 2002 the Board noted the 
passage of the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (VCAA), which 
eliminated the requirement of a well-grounded claim and 
redefined VA's obligations with respect to the duty to assist 
claimants in developing evidence.  The Board's October 2002 
decision determined that the appellant had submitted new and 
material evidence, and accordingly reopened her claim of 
entitlement to service connection for the cause of the 
veteran's death.  In an effort to assist the appellant in 
developing her claim, the Board requested a medical opinion 
as to whether the veteran's service-connected disabilities 
had caused or contributed substantially or materially to the 
cause of his death.  

The Board notes that the appellant and her son presented for 
a Travel Board hearing at the RO before the undersigned 
Veteran's Law Judge (VLJ) in June 2002; a transcript is of 
record.  At the hearing, the appellant was represented by 
Richard A. Rhea, a member of the law firm of Rhea, Boyd & 
Rhea, which holds the power of attorney in this matter.  The 
principal member of that law firm is the attorney listed on 
the first page of this decision.


FINDINGS OF FACT

1.  According to the official certificate of death, the 
veteran's death in January 1996 was caused by apparent 
cardiopulmonary arrest.

2.  At the time of his death, the veteran was service 
connected for bilateral pes planus, evaluated as 50 percent 
disabling; osteochondritis dissecans, right ankle, evaluated 
as 20 percent disabling; and bilateral lower extremities 
varicose veins, evaluated as 10 percent disabling.

3.  Cardiovascular disease was not present during service, 
and was not manifested until many years after the veteran's 
discharge from service in 1945.  

4.  The claim for service connection for the cause of the 
veteran's death is not supported by competent medical 
evidence demonstrating a causal relationship between his 
military service, or any disability related thereto, and his 
death.


CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to cause the veteran's death, nor 
may any disease involved in the veteran's death be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1310 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.312 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records are silent for any 
complaints, manifestations, treatment, or diagnosis of any 
cardiovascular disorder.  

Records of treatment received from Dr. C.J. from July 1979 to 
May 1991 indicate diagnoses of uncontrolled diabetes mellitus 
and hypertension.  Clinical notes indicate that the veteran 
had not been monitoring his diet as instructed.  

In June 1991, the veteran presented for a VA examination, at 
which time he reported that he was unable to walk, and 
required a wheelchair.  The veteran complained of chronic 
pain, with a dull ache over his left and right ankles.  The 
examiner noted a medical history of insulin-dependent 
diabetes mellitus, atherosclerotic cardiovascular disease 
manifested by atrial fibrillation, and atherosclerotic 
peripheral vascular disease manifested by a transient 
ischemic attack in March 1991.  

Clinical evaluation revealed that the veteran could walk a 
short distance, with some difficulty.  The examiner noted 
that the veteran was obese, with marked gross deformity of 
both ankles.  The veteran was diagnosed with severe 
degenerative joint disease of both ankles due to his service-
connected bilateral pes planus.  The examiner further noted 
that the veteran was unable to ambulate any distance due to 
his service-connected disabilities of the feet and ankles.  

Dr. G.R. treated the veteran in 1991 for cellulitis, left 
ankle, for which he underwent a left ankle wound debridement.  
In March 1992, the veteran was diagnosed with chronic valgus 
foot deformity with talonavicular dislocation and subsequent 
skin ulceration.  He was treated surgically with an open 
reduction of talonavicular dislocation, with triple 
arthrodesis.  In July 1992, Dr. R noted that the veteran had 
responded well to surgery and was in "no pain whatsoever."  
According to a progress note, the veteran was ambulatory and 
independent of his walker for short distances.  Subsequently, 
Dr. R noted that the veteran was "extremely overweight, 
retired [and] diabetic [with] severe foot deformities."  
Dr. R recommended that the veteran be afforded a wheelchair 
with a ramp in and out of his house due to his foot problems.  

Dr. S.S. treated the veteran from 1994 to 1995 for his non-
service-connected insulin-dependent diabetes.  In a progress 
note dated in December 1994, Dr. S noted that the veteran was 
unfamiliar with his medications although they had remained 
the same since the summer.  At that time, the veteran noted 
that he was able to ambulate with his walker but that he fell 
easily.  

The veteran presented for emergency treatment at Gadsden 
Regional Medical Center in December 1995 after "he passed 
out."  The veteran's reported medical history revealed him 
to have been a "non-compliance-type patient."  The 
examiners noted that the veteran had been overweight and 
that, even after being diagnosed with diabetes, he had not 
generally controlled his weight.  It was further noted that 
the veteran was "rather noncompliant with his medications."  
Examiners concluded that he had suffered a cerebrovascular 
accident, cardiac arrest, and possible myocardial infarction.  

The veteran died in January 1996.  According to the death 
certificate, the immediate cause of death was apparent 
cardiopulmonary arrest.  At the time of his death, the 
veteran was service connected for bilateral pes planus, 
evaluated as 50 percent disabling; osteochondritis dissecans, 
right ankle, evaluated as 20 percent disabling; and bilateral 
lower extremities varicose veins, evaluated as 10 percent 
disabling.  

In February 1996, the appellant filed a claim seeking service 
connection for the cause of the veteran's death.  In support 
of her claim, the appellant submitted an article which 
indicates that deaths among diabetic patients could sometimes 
be attributable to vascular disease.  

In a letter dated in October 1997, Dr. S noted the 
appellant's opinion that "the veteran's poor health and 
medical conditions leading to his death could be related to 
his service connected conditions."  Dr S noted that the 
veteran had "venous insufficiency of his legs and other 
orthopedic problems of his feet and legs that were considered 
to be service connected", and then opined that the veteran's 
service-connected conditions "might very well have limited 
his activity to an extent to make him prone to develop his 
weight gain, diabetes, hypertension and heart failure, which 
are conditions which [contributed] to his death."  

As indicated in the introductory portion of this decision, 
the Board requested a medical opinion to determine whether 
the veteran's service-connected disabilities were implicated 
in his death.  In February 2003, the Associate Chief of Staff 
of Ambulatory Care Services at the Carl T. Hayden VA Medical 
Center in Phoenix, Arizona, Dr. P, issued an opinion in 
response to the Board's request.  Dr. P noted complete review 
of the veteran's claims folder.  In particular, Dr. P noted 
the veteran's history of non-service-connected diabetes 
mellitus and his dietary non-compliance.  According to Dr. P, 
the veteran's noncompliance caused him to develop 
proliferative diabetic retinopathy.  He also noted that the 
veteran's history of noncompliance was noted in December 1995 
when he presented for emergency treatment, and even as early 
as 1978.  

Dr. P further said that, while the veteran's service-
connected disabilities may have made it more difficult for 
him to exercise, they did not preclude him from engaging in 
any exercise.  He acknowledged Dr. S's hypothesis that 
because of the veteran's disabilities he was unable to 
exercise, which in turn led to the development of obesity, 
high blood pressure, and diabetes, which eventually caused 
his death.  He stated:

Diabetes mellitus is a disease whose severity 
is directly correlated with compliance.  
Numerous studies have shown that tight 
control of blood sugars can delay if not in 
fact prevent the development of vascular 
complications such as diabetic retinopathy 
and vascular disease.  Conversely, 
inattention to diet, exercise, and medication 
management will clearly lead to acceleration 
of these complications.

Dr. P concluded that the veteran's noncompliance in the 
treatment of his non-service-connected diabetes mellitus had 
led to the cardiovascular disease which eventually caused his 
death, noting that "his service-connected disabilities, as 
noted above, made exercise more problematic; but they did not 
eliminate the potential of exercise nor did they lead to his 
compliance issues."

The Board provided a copy of the foregoing medical opinion of 
Dr. P to the appellant's attorney by letter of March 2003.  
In April 2003, the attorney replied with numerous comments in 
response to the opinion.  In essence, it was asserted that 
the veteran was limited in mobility by the disabilities in 
his lower extremities from the time of his separation from 
military service until his death, and that those disabilities 
must be deemed to have contributed to his demise.  The 
appellant's attorney argued that "the circulation problems, 
first noted by VA as varicose veins, did in fact cause the 
cardiovascular problems experienced by this veteran which 
ultimately led to his death."  He pointed out that, although 
Dr. P identified several types of exercise regimes which the 
veteran might have pursued despite his disabilities, there is 
no record of the veteran's having been asked to do so.  He 
added that the record as a whole should override the 
relatively brief mentions of the veteran's noncompliance with 
his doctors' instructions.  Finally, the attorney contended 
that Dr. S's opinion should be accorded at least as much 
weight as that of Dr P, and the veteran's death should be 
found to have been service connected.

II.  Analysis

A.  Preliminary Matters

As noted above and in the Board's October 2002 decision, in 
November 2000, during the pendency of this appeal, the 
President signed into law the VCAA, which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code, concerning the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as 
amended at 38 U.S.C.A. § 5103 (West 2002)).


VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.103(a) 
(2002).  The recent changes in law have amended the 
requirements as to VA's development efforts in this, and 
other pending cases, modifying and clarifying VA's duty to 
assist a claimant in evidentiary development.  See VCAA, 
supra.  See generally Holliday v. Principi, 14 Vet. App. 280 
(2001).  In addition, VA has published new regulations to 
implement many of the provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (now codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002)).

Judicial caselaw is inconsistent as to whether the new law is 
to be given retroactive effect.  The U.S. Court of Appeals 
for Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, supra; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  That analysis would 
include cases that had been decided by the Board before the 
VCAA, but were pending in Court at the time of its enactment.  
However, the U.S. Court of Appeals for the Federal Circuit 
has held that only section 4 of the VCAA (which eliminated 
the well-grounded claim requirement) is retroactively 
applicable to decisions of the Board entered before the 
enactment date of the VCAA, and that section 3(a) of the VCAA 
(covering duty-to-notify and duty-to-assist provisions) is 
not retroactively applicable to pre-VCAA decisions of the 
Board.  See Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002); Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002) 
(stating that Dyment "was plainly correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 2002).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
appellant's claims file, to ascertain whether remand to the 
RO is necessary in order to assure compliance with the new 
legislation.  We note that the development of evidence 
appears to be complete.  By virtue of the SOC's provided by 
the RO in February 1997 and June 2001, the appellant has been 
given notice of the information and/or medical evidence 
necessary to substantiate her claim and that VA would obtain 
VA treatment records and any adequately described private 
treatment records on her behalf.  Additionally, the Board's 
October 2002 decision advised the appellant of the notice and 
duty to assist provisions of the VCAA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (noting that VA must 
communicate with claimants as to the evidentiary development 
requirements of the VCAA).  See also Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).

It appears that all obtainable evidence identified by the 
veteran relative to her claim has been obtained and 
associated with the claims folder, and that neither she nor 
her representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
2002); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C.A. §§ 5103 and 
5103A (West 2002)).  The Board therefore finds that no useful 
purpose would be served in remanding this matter for more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no benefit flowing to 
the veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2001); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (now codified as 
amended at 38 U.S.C. § 5107(b) (2002)).

B.  Discussion

The appellant contends that the veteran's death was either 
caused by or accelerated by his sedentary state due to his 
service-connected disabilities of the feet, legs, and right 
ankle.  


Under applicable law, service connection may be granted for 
disability resulting from disease or injury which was 
incurred in, or aggravated by, active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2002).  
Service connection may be also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection may also be granted for a disability which is 
proximately due to, or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310(a).

In addition, certain diseases, such as cardiovascular-renal 
disease, including hypertension, when manifest to a 
compensable degree within one year after the veteran's 
separation from military service, may be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309(a).

As noted above, the veteran's service medical records are 
silent for any complaint, manifestation, treatment, or 
diagnosis of any type of cardiovascular disease.  At the time 
of his death, the veteran was service connected for bilateral 
pes planus, which was evaluated as 50 percent disabling; 
osteochondritis dissecans, right ankle, evaluated as 20 
percent disabling; and bilateral lower extremities varicose 
veins, evaluated as 10 percent disabling.  

The Board observes that there is no evidence that a 
cardiovascular disorder manifested with the one-year 
presumptive period found in 38 C.F.R. § 3.309(a), and the 
appellant does not appear to so contend.  Thus, the 
presumptive provisions found in 38 C.F.R. §§ 3.307 and 
3.309(e) are not for application in this case.

In order for service connection for the cause of the 
veteran's death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially or materially contributed to it.  The death of 
a veteran will be considered as having been due to a service-
connected disability when such disability was either the 
principal or contributory cause of death.  38 C.F.R. § 
3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  The 
service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, combined to cause death, or aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c).  The debilitating effects 
of a service-connected disability must have made the veteran 
materially less capable of resisting the fatal disease or 
must have had a material influence in accelerating death.  
See Lathan v. Brown, 7 Vet. App. 359 (1995).  

According to the death certificate, the immediate cause of 
death was apparent cardiopulmonary arrest.  The city coroner, 
who issued the death certificate, made no indication that the 
veteran's service-connected disorders of the feet, legs, or 
ankle contributed in any way to his death.  In fact, 
according to Dr. P, although the veteran's service-connected 
disabilities may have made it more difficult for him to 
exercise, said disabilities did not preclude him from 
exercising at all.  Instead, Dr. P opined that it was the 
veteran's non-compliance in the treatment of his non-service-
connected diabetes mellitus that led to the heart condition 
which caused his death.  

The Board acknowledges Dr. S's October 1997 statement to the 
effect that the veteran's service-connected disabilities 
"might very well have limited his activity to an extent to 
make him prone to develop his weight gain, diabetes, 
hypertension and heart failure, which are conditions which 
attributed to his death."  However, with all due regard for 
Dr. S's medical expertise, we must point out that the use of 
the word "might" is significant, in that it makes Dr. S's 
opinion speculative in nature.  See Bostain v. West, 11 Vet. 
App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (medical opinion expressed in terms of "may" also 
implies "may or may not" and is too speculative to 
establish medical nexus).  See also Warren v. Brown, 6 Vet. 
App. 4, 6 (1993) (doctor's statement framed in terms such as 
"could have been" is not probative); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992) ("may or may not" language by 
physician is too speculative).  

The Board appreciates the appellant's sincere contentions and 
belief regarding the cause of her husband's death.  However, 
as a layperson she is not professionally competent to opine 
on matters that require medical knowledge.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  

Furthermore, the articles submitted by the appellant do not 
represent competent medical evidence.  Although it is true 
that "[a] veteran with a competent medical diagnosis of a 
current disorder may invoke an accepted medical treatise in 
order to establish the required nexus [to show service 
connection]", Hensley v. West, 212 F.3d 1255, 1265 (Fed. 
Cir. 2000), the general rule is that "an attempt to 
establish a medical nexus to a disease or injury solely by 
generic information in a medical journal or treatise 'is too 
general and inconclusive' . . . ."  Mattern v. West, 12 Vet. 
App. 222, 229 (1999) (citing cases).  

The Board appreciates the thorough and detailed arguments 
advanced by the appellant's counsel in this matter.  With all 
due regard for the contentions presented, we must be mindful 
that the ultimate factual determinations in this case are 
medical in nature, and that, in evaluating a claim, we must 
consider only independent medical evidence to support our 
findings, and must cite to competent evidence of record to 
support our conclusions.  See Rucker v. Brown, 10 Vet. App. 
67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 
(1991), and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  
The Court has held that it is the responsibility of the Board 
to determine the probative weight to be ascribed as among 
multiple medical opinions in a case, and to state our reasons 
or bases for favoring one opinion over another.  See Winsett 
v. West, 11 Vet. App. 420, 424-25 (1998).

The Court has also indicated that the probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  In the present case, we find that the opinion of Dr 
P is grounded in a thorough review and analysis of the 
medical record, and is categorical in its conclusion.  In 
contrast, the opinion of Dr S is very brief, general, and, as 
discussed above, speculative in nature, with very little 
reference to the veteran's extensive medical history.  The 
Board thus finds the opinion of Dr P to be more probative in 
our decision.

Therefore, and for the reasons discussed above, the Board 
finds that the veteran's service-connected disabilities 
neither caused nor contributed substantially or materially to 
cause his death.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

